Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1886
                        Lower Tribunal No. 04-9765
                           ________________


                          Robert Marlin, et al.,
                                 Appellants,

                                     vs.

                         Jack Burstein, et al.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Vivianne Del
Rio, Judge.

      MSP Recovery Law Firm, and Robert Strongarone; Shulman Bastian
Friedman & Bui, LLP, and Franklin J. Contreras, Jr. (Irvine, CA), for
appellants.

     Scott Jay Feder, P.A., and Scott Jay Feder, for appellees.


Before FERNANDEZ, C.J., and MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.